Citation Nr: 1339677	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability as a result of eye surgeries performed by VA. 

2.   Entitlement to a temporary total evaluation for treatment for a service-connected disability requiring convalescence, or requiring hospitalization in excess of 21 days.  

3.  Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected tinnitus and bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012.  The record was held open for 60 days after the hearing.  A transcript is of record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability as a result of eye surgeries performed by VA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In September 2012, prior to promulgation of a decision, the Veteran withdrew his appeal as to the issues of entitlement to a temporary total evaluation and service connection for major depressive disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to a temporary total evaluation for treatment for a service-connected disability requiring convalescence, or requiring hospitalization in excess of 21 days, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to service connection for major depressive disorder, claimed as secondary to service-connected tinnitus and bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to a temporary total evaluation for treatment for a service-connected disability requiring convalescence, or requiring hospitalization in excess of 21 days, and service connection for major depressive disorder, claimed as secondary to service-connected tinnitus and bilateral hearing loss.  Board Hearing Tr. At 2-3.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The appeal as to the issue of entitlement to a temporary total evaluation for treatment for a service-connected disability requiring convalescence, or requiring hospitalization in excess of 21 days, is dismissed.

The appeal as to the issue of entitlement to service connection for major depressive disorder, claimed as secondary to service-connected tinnitus and bilateral hearing loss, is dismissed.


REMAND

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability as a result of eye surgeries performed by VA.  Specifically, the Veteran alleges that as a result of VA eye surgeries his left eye vision deteriorated and his visual field is irregular and contracted.  See Statement in Support of Claim dated April 12, 2010.  Before the Board can adjudicate this claim on the merits, additional development is required.

I. Pertinent Records 

At his September 2012 Board hearing, the Veteran testified that he applied for Social Security Administration (SSA) disability benefits as a result of his eye disability.  Board Hearing Tr. at 22.  The documents pertaining to this application have not been associated with the claims file.  These records should be obtained on remand.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

During his hearing, the Veteran also reported receiving eye care from private medical practitioners.  Board Hearing Tr. at 18-19.  On remand, he should be asked to provide authorization for VA to obtain any relevant records not already associated with the claims file.  
Whether the Veteran was provided informed consent for certain procedures may be relevant to his claim.  See 38 C.F.R. § 3.361(d)(1)(ii) (2013).  The Veteran has had at least five left eye surgeries (September 6, 2005; June 16, 2006; July 6, 2006; January 22, 2007; and May 2, 2007).  While some consent forms and operative reports are of record, it is unclear if all available informed consent forms and operative reports have been obtained.  For example, the record does not appear to include any informed consent for the June 16, 2006 or July 6, 2006 procedures, and the September 6, 2005 consent form of record does not indicate what risks of the procedure were relayed to the Veteran.  The Veteran testified that he signed consent forms each time he had eye surgery.  Board Hearing Tr. at 15-16.  The operative reports for the procedures on September 6, 2005, June 16, 2006, and July 6, 2006 also do not appear to be of record.  On remand, the AOJ should ensure that all records from the left eye surgeries performed by VA have been associated with the claims file, including any records showing informed consent.  Ongoing VA medical records pertaining to the left eye should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
II. Medical Opinion
The Veteran was afforded a VA eye examination in December 2009.  The examiner noted that the Veteran's left eye uncorrected visual acuity was 20/200, and that peripheral vision was slightly irregular and contracted for the left eye.  However, the examiner did not address the questions pertinent to a claim for compensation under 38 U.S.C.A. § 1151, such as if the Veteran had any additional disability caused by VA medical care, and if so, if such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  See 38 C.F.R. § 3.361 (2013).  As a result, an addendum opinion was requested.  
An addendum opinion was thereafter obtained from a Doctor of Optometry rather than the physician who examined the Veteran.  This opinion is not adequate for purposes of deciding this claim.  For example, the optometrist recognized that the Veteran has a mild decrease in peripheral vision, which can be caused by eye surgery.  However, the optometrist did not address the questions pertinent to a claim for compensation under 38 U.S.C.A. § 1151.  As such, another medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records.  After securing the necessary authorization, these records should be requested.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain all VA treatment records related to the left eye surgical procedures performed on September 6, 2005; June 16, 2006; July 6, 2006; January 22, 2007; and May 2, 2007, to include any records concerning the Veteran's consent to these procedures, and ensure that all such pertinent records have been associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.  Obtain any outstanding VA treatment records, to specifically include records from the Roseburg VA Medical Center from February 2010 to the present and from the Portland VA Medical Center from May 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

5.  After completing the development requested above, forward the claims file to an appropriately qualified clinician for an opinion regarding the existence, nature, and etiology of any current left eye disability.  The entire claims file (i.e., both the paper claims file and any relevant records contained in the Veteran's virtual eFolder(s)) should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

The reviewing clinician should specifically address the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional left eye disability as a result of VA medical care, including eye surgeries on September 6, 2005; June 16, 2006; July 6, 2006; January 22, 2007; and May 2, 2007?  If additional disability to the left eye exists, what is the nature of such additional disability?

b.)  If additional disability to the left eye exists, is it at least as likely as not (a 50 percent probability or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

c.)  If additional disability to the left eye exists, is such disability a reasonably foreseeable risk of the treatment provided?

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the reviewing clinician determines that an additional examination of the Veteran is necessary to provide any requested opinion, then such examination should be scheduled.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


